UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 1-13455 TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2148293 (State of incorporation) (I.R.S. Employer Identification No.) 24955 Interstate 45 North The Woodlands, Texas (Address of principal executive offices) (zip code) (281) 367-1983 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of August 1, 2009, there were 75,337,122 shares outstanding of the Company’s Common Stock, $.01 par value per share. PART I FINANCIAL INFORMATION Item 1. Financial Statements. TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Operations (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product sales $ Services and rentals Total revenues Cost of revenues: Cost of product sales Cost of services and rentals Depreciation, depletion, amortization andaccretion Total cost of revenues Gross profit General and administrative expense Operating income Interest expense, net Other (income) expense, net ) ) Income before taxes and discontinued operations Provision for income taxes Income before discontinued operations Loss from discontinued operations, net of taxes ) Net income $ Basic net income per common share: Income before discontinued operations $ Loss from discontinued operations ) Net income $ Average shares outstanding Diluted net income per common share: Income before discontinued operations $ Loss from discontinued operations ) Net income $ Average diluted shares outstanding See Notes to Consolidated Financial Statements 1 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) June 30, 2009 December 31, 2008 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowances for doubtful accounts of $4,149 in 2009 and $3,198 in 2008 Inventories Derivative assets, current portion Prepaid expenses and other current assets Assets of discontinued operations Total current assets Property, plant and equipment: Land and building Machinery and equipment Automobiles and trucks Chemical plants Oil and gas producing assets (successful efforts method) Construction in progress Total property, plant and equipment Less accumulated depreciation and depletion ) ) Net property, plant and equipment Other assets: Goodwill Patents, trademarks and other intangible assets, net of accumulated amortization of $17,407 in 2009 and $15,611 in 2008 Derivative assets, net Other assets Total other assets Total assets $ $ See Notes to Consolidated Financial Statements 2 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) June 30, 2009 December 31, 2008 LIABILITIES AND STOCKHOLDERS' EQUITY (Unaudited) Current liabilities: Trade accounts payable $ $ Accrued liabilities Liabilities of discontinued operations 30 13 Total current liabilities Long-term debt, net of current portion Deferred income taxes Decommissioning liabilities, net of current portion Other liabilities Total long-term and other liabilities Commitments and contingencies Stockholders' equity: Common stock, par value $0.01 per share; 100,000,000 shares authorized; 76,932,677 shares issued at June 30, 2009 and 76,841,424 shares issued at December 31, 2008 Additional paid-in capital Treasury stock, at cost; 1,595,539 shares held at June 30, 2009 and 1,582,465 shares held at December 31, 2008 ) ) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 3 TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In Thousands)
